DETAILED ACTION
In the preliminary amendment filed 6/8/22, Applicant cancelled claims 1-20 and added new claims 21-31. Currently, claims 21-31 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 21, 23-26 and 30 are objected to because of the following informalities which require appropriate correction:
In claim 21 line 14: “the applying” should be “the applying step”.
In claim 23 line 7: “wherein” should be added before “the first wing”.
In claims 24 and 25 (line 1 of each claim): “the applying” should be “the applying step”.
In claim 26 line 9: “the elongate body” should be removed.
In claim 30 line 19: “the applying” should be “the applying step”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emslander et al (US 2019/0328580).
With respect to claim 21, Emslander discloses a method comprising:
Obtaining an anatomical support device (invention relates to support articles that provide compression and/or stabilization to joints, tendons or muscles and thus are interpreted as being devices that support anatomical regions on the body – abstract lines 1 and 3-5; specific reference is made to support article 1300 in figs 13A-13B and 14A-E; the device inherently must be “obtained” in order to be applied to the body for use), comprising:
an elongate body extending along a longitudinal direction between a first end and a second end positioned opposite the first end (backing 1310 has an elongate configuration in the portion of the device extending between top portion 1360 and oppositely disposed bottom portion 1365 as shown in fig 13B; the longitudinal axis is interpreted as extending along the device between top 1360 and bottom 1365 as this area of the device is positioned to extend longitudinally along the patient’s limb during use as shown in figs 14C and 14E), 
the elongate body being formed of material (para [0010]) that is substantially inextensible in the longitudinal direction from the first end to the second end (article 1300 includes a reinforcing portion 1320 attached to backing 1310 which extends in the longitudinal direction from a first end to a second end between top 1360 and bottom 1365 as shown in fig 13B; the reinforcing portion is rigid and/or generally non-elastic and thus is interpreted as at least partly preventing the backing from stretching along the longitudinal axis where it is located; para [0120;0141]; the reinforcing portion can cover up to 75% of the total surface area – para [0011] which is interpreted as being a “substantial” portion and thus is interpreted as rendering the material substantially inextensible) and is elastically extensible in a lateral direction extending orthogonal to the longitudinal axis (the backing can be formed of elastic fabric – para [0091] and is disclosed as having measurable machine-directional and cross-directional elongation at break values – para [0011] and thus is interpreted as being capable of elastically extending to permit elongation in both the machine/cross machine directions which correspond to the longitudinal and transverse directions), and
an adhesive (adhesive 1330; fig 13B) positioned on at least a portion of one side of the elongate body (the back major surface of backing 1310 is at least partially coated with adhesive 1330 – para [0057]); 
applying the anatomical support device to a bottom of a foot of a patient such that the first end covers a ball of the foot and the second end extends to a heel of the foot (para [0014]); and
securing, by the adhesive after the applying, the anatomical support device to the bottom of the foot (para [0008,0009,0014]).
With respect to claim 23, Emslander discloses the invention as claimed (see rejection of claim 21) and also discloses that the anatomical support device further comprises
 a first wing (wing portion 1370) extending in the lateral direction from the elongate body at a location between the first and second ends (as shown in fig 13B), and 
a second wing (wing portion 1375) extending in the lateral direction from the elongate body opposite the first wing (as shown in fig 13B); and
the first and second wings are formed of the material and monolithically extend from the elongate body (as shown in fig 13B the wings are integrally formed with portions 1360 and 1365 to form the device and thus are interpreted as being formed from the same material as the body of the device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bushby (US 2014/0245700) in view of Emslander et al (US 2019/0328580). 
With respect to claim 21, Bushby discloses a method comprising: Obtaining an anatomical support device (figs 15-18; the device inherently must be “obtained” in order to be applied to the body for use) comprising an elongate body (502) extending in a longitudinal direction between a first end (end at 804) and a second end positioned opposite the first end (end divided into 2 parts, opposite to end at 804 in fig 15), the elongate body being formed of a woven textile material (para [0096]) that is substantially stretch resistant in at least one direction (para [0095]); and an adhesive material positioned on at least a portion of one side of the elongate body (512; para [0098]). Bushby further discloses that the anatomical support device is configured to be applied to a bottom of a foot of a person and secured to the bottom of the foot (fig 16-18) by the adhesive material (para [0098]) such that the first direction is aligned with a length of the foot and the second direction is aligned with a width of the foot (fig 16-18) and thereby is arranged so that the first end covers a ball of the foot and the second end extends to a heel of the foot (fig 16-18).
Bushby does not, however, explicitly disclose that the material of the elongate body is elastically extensible in a lateral direction extending orthogonal to the longitudinal direction.
Emslander, however, teaches an analogous support device which includes an elongate body being formed of material (para [0010]) that is substantially inextensible in the longitudinal direction from the first end to the second end (article 1300 includes a reinforcing portion 1320 attached to backing 1310 which extends in the longitudinal direction from a first end to a second end between top 1360 and bottom 1365 as shown in fig 13B; the reinforcing portion is rigid and/or generally non-elastic and thus is interpreted as at least partly preventing the backing from stretching along the longitudinal axis where it is located; para [0120;0141]; the reinforcing portion can cover up to 75% of the total surface area – para [0011] which is interpreted as being a “substantial” portion and thus is interpreted as rendering the material substantially inextensible) and is elastically extensible in a lateral direction extending orthogonal to the longitudinal axis (the backing can be formed of elastic fabric – para [0091] and is disclosed as having measurable machine-directional and cross-directional elongation at break values – para [0011] and thus is interpreted as being capable of elastically extending to permit elongation in both the machine/cross machine directions which correspond to the longitudinal and transverse directions).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the elongate body of the device of Bushby from a material that is elastically extensible in a lateral direction extending orthogonal to the longitudinal direction as taught by Emslander since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Emslander et al (US 2019/0328580) in view of Creighton et al (US 20100312160).
With respect to claim 22, Emslander discloses the invention as claimed (see rejection of claim 21) and also discloses that the elongate body is formed of a woven material (para [0010]). Emslander also discloses that the elongate body is resistant to stretching from the first end to the second end in a longitudinal direction (article 1300 includes a reinforcing portion 1320 attached to backing 1310 which extends in the longitudinal direction from a first end to a second end between top 1360 and bottom 1365 as shown in fig 13B; the reinforcing portion is rigid and/or generally non-elastic and thus is interpreted as at least partly preventing the backing from stretching along the longitudinal axis where it is located; para [0120;0141]) 
Emslander does not, however, disclose that the woven material is inextensible in the longitudinal direction.
Creighton, however, teaches an anatomical support device (garment configured to apply compressive pressure to a limb to provide support and fatigue relief – para [0056]) wherein “the compression fabric could be knitted of Rochelle or Tricot or another knitted weave, or could be a woven fabric” because “woven fabrics are especially valuable in designing such a system due to their ability to be designed with abrupt end-stretch” (para [0084]) and, more specifically, a first portion may be characterized by a one-way stretch material (para [0186]) and thus would impart stretch resistance in one direction. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the woven material in Emslander for the one-way stretch woven material in Creighton since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 24-25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Emslander et al (US 2019/0328580).
With respect to claim 24, Emslander discloses the invention as claimed (see rejection of claim 23) and also discloses that the applying comprises wrapping the first wing (1370) partially around a limb (as shown in figures 14A-D) wherein the limb is the foot (para [0014]). Emslander does not explicitly disclose that the device in figures 14A-D is wrapped around the foot such that a distal end of the first wing terminates proximate an anterior aspect of a medial malleolus of the foot. However, in figure 21A, Emslander teaches application of an analogous support device such that it wraps partially around the foot so that a distal end of a first wing (2110 in fig 21A) terminates proximate an anterior aspect of a medial malleolus of the foot (as shown in fig 21A; see also para [0078;0080]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the applying step in the method shown in figures 14A-D of Emslander to comprise wrapping the first wing 1370 of the device shown in figs 14A-D partially around the foot so that a distal end of a first wing terminates proximate an anterior aspect of a medial malleolus of the foot like the wing 2110 shown in fig 21A in order to provide support to the arch of the user’s foot (para [0078]).
With respect to claim 25, Emslander discloses the invention substantially as claimed (see rejection of claim 24) but does not explicitly disclose that the applying step comprises wrapping the first wing partially around the foot so that the distal end of the first wing overlays an apical insertion of a flexor retinaculum of the foot. Emslander does, however, teach that the article can be applied to the top of the foot (para [0014]) which would therefore result in an arrangement where portion 1380 of the device is applied to the top of the foot (in the same way that it is applied to the top of the hand in figures 14A-D) with the first wing (1370) wrapping partially around the foot (in the same way that it wraps around the wrist in figs 14A-D). Applying the device to the foot in this way inherently will result in the device covering the front of the ankle and part of the top of the foot with the wings extending down over portions of the medial and lateral sides of the foot whereby it is expected that the distal end of the first wing will at least partly overlay an apical insertion of a flexor retinaculum of the foot based on the location of these anatomical features on the foot of a user. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the method in Emslander so that the applying step comprises wrapping the first wing partially around the foot so that the distal end of the first wing overlays an apical insertion of a flexor retinaculum of the foot in order to provide support to the top and sides of the user’s foot.
With respect to claim 30, Emslander discloses a method comprising:
Obtaining an anatomical support device (invention relates to support articles that provide compression and/or stabilization to joints, tendons or muscles and thus are interpreted as being devices that support anatomical regions on the body – abstract lines 1 and 3-5; specific reference is made to support article 1300 in figs 13A-13B and 14A-E; the device inherently must be “obtained” in order to be applied to the body for use), comprising:
an elongate body including a first portion extending along a longitudinal axis between a first end and an oppositely positioned second end (backing 1310 has an elongate configuration in the portion of the device extending between top portion 1360 and oppositely disposed bottom portion 1365 as shown in fig 13B; the longitudinal axis is interpreted as extending along the device between top 1360 and bottom 1365 as this area of the device is positioned to extend longitudinally along the patient’s limb during use as shown in figs 14C and 14E), a first wing (wing portion 1370) extending transversely from the first portion at a location between the first and second ends (as shown in fig 13B), and a second wing (wing portion 1375) extending transversely from the first portion at a location between the first and second ends (as shown in fig 13B);
the elongate body being formed of material (para [0010]) that is substantially inextensible in the longitudinal direction from the first end to the second end (article 1300 includes a reinforcing portion 1320 attached to backing 1310 which extends in the longitudinal direction from a first end to a second end between top 1360 and bottom 1365 as shown in fig 13B; the reinforcing portion is rigid and/or generally non-elastic and thus is interpreted as at least partly preventing the backing from stretching along the longitudinal axis where it is located; para [0120;0141]; the reinforcing portion can cover up to 75% of the total surface area – para [0011] which is interpreted as being a “substantial” portion and thus is interpreted as rendering the material substantially inextensible) and is elastically extensible along a lateral axis extending orthogonal to the longitudinal axis (the backing can be formed of elastic fabric – para [0091] and is disclosed as having measurable machine-directional and cross-directional elongation at break values – para [0011] and thus is interpreted as being capable of elastically extending to permit elongation in both the machine/cross machine directions which correspond to the longitudinal and transverse directions), and
an adhesive material (adhesive 1330; fig 13B) positioned on at least a portion of one side of the elongate body (the back major surface of backing 1310 is at least partially coated with adhesive 1330 – para [0057]); 
applying the anatomical support device to a bottom of a foot of a person (para [0014]); and
securing, by the adhesive material after the applying, the anatomical support device to the bottom of the foot (para [0008,0009,0014]).
Emslander does not, however, explicitly disclose that the device is applied such that (1) the longitudinal axis is aligned with a length of the foot, (2) the lateral axis is aligned with a width of the foot, and (3) the first wing wraps partially around the foot and terminates proximate an anterior aspect of a medial malleolus of the foot so as to overlay an apical insertion of a flexor retinaculum of the foot.
Emslander does, however, teach that the article can be applied to the top of the foot (para [0014]) which would therefore result in an arrangement where portion 1380 of the device is applied to the top of the foot with the longitudinal axis aligned with a length of the foot and the lateral axis aligned with a width of the foot (in the same way that it is applied to the top of the hand in figures 14A-D) with the first wing (1370) wrapping partially around the foot (in the same way that it wraps around the wrist in figs 14A-D). Applying the device to the foot in this way inherently will result in the device covering the front of the ankle and part of the top of the foot with the wings extending down over portions of the medial and lateral sides of the foot whereby it is expected that the first wing will terminate proximate an anterior aspect of a medial malleolus of the foot so as to overlay an apical insertion of a flexor retinaculum of the foot based on the location of these anatomical features on the foot of a user. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the method in Emslander so that the applying step involves application of the device such that (1) the longitudinal axis is aligned with a length of the foot, (2) the lateral axis is aligned with a width of the foot, and (3) the first wing wraps partially around the foot and terminates proximate an anterior aspect of a medial malleolus of the foot so as to overlay an apical insertion of a flexor retinaculum of the foot in order to provide support to the top and sides of the user’s foot.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Emslander et al (US 2019/0328580) in view of Creighton et al (US 20100312160).
With respect to claim 31, Emslander discloses the invention substantially as claimed (see rejection of claim 30) and also discloses that the elongate body is formed of a woven material (para [0010]). Emslander also discloses that the elongate body is resistant to stretching from the first end to the second end in a longitudinal direction (article 1300 includes a reinforcing portion 1320 attached to backing 1310 which extends in the longitudinal direction from a first end to a second end between top 1360 and bottom 1365 as shown in fig 13B; the reinforcing portion is rigid and/or generally non-elastic and thus is interpreted as at least partly preventing the backing from stretching along the longitudinal axis where it is located; para [0120;0141]) 
Emslander does not, however, disclose that the woven material is inextensible in the longitudinal direction.
Creighton, however, teaches an anatomical support device (garment configured to apply compressive pressure to a limb to provide support and fatigue relief – para [0056]) wherein “the compression fabric could be knitted of Rochelle or Tricot or another knitted weave, or could be a woven fabric” because “woven fabrics are especially valuable in designing such a system due to their ability to be designed with abrupt end-stretch” (para [0084]) and, more specifically, a first portion may be characterized by a one-way stretch material (para [0186]) and thus would impart stretch resistance in one direction. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the woven material in Emslander for the one-way stretch woven material in Creighton since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 14 and 15 of U.S. Patent No. 11266540. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims would have been obvious in view of the ‘985 patent to one having ordinary skill in the art at the time of the invention.
Specifically, with respect to claims 21-25, 30 and 31, the claims are unpatentable over claim 1 of the ‘540 Patent because with respect to the method steps claimed, to the extent that the patented apparatus meets the structural limitations of the apparatus, as claimed, it is obvious that it will also perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I). In the present case, the device recited in method claims 21-25, 30 and 31 is identical to the device recited in claim 1 of the ‘540 Patent – therefore, it is obvious that the device will perform the claimed process and, therefore, the method claimed is considered to be obvious in view of the apparatus in the patent claims.
With respect to claims 26-29, the claims are unpatentable over claims 7, 14 and 15 of the ‘540 Patent because with respect to the method steps claimed, to the extent that the patented apparatus meets the structural limitations of the apparatus, as claimed, it is obvious that it will also perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I). In the present case, the device recited in method claims 26-29 is identical to the device recited in claims 7, 14 and 15 of the ‘540 Patent – therefore, it is obvious that the device will perform the claimed process and, therefore, the method claimed is considered to be obvious in view of the apparatus in the patent claims.

Allowable Subject Matter
Claims 26-29 are free of art but are still subject to the objections and rejections provided above. Any changes or amendments to the claims may result in new rejections being made in future Actions.
The following is a statement of reasons for the indication of allowable subject matter: The following claimed subject matter could either not be found or was not suggested in the prior art of record. 
With respect to claim 26, the subject matter not found was an anatomical support device comprising an elongate body which includes a first portion extending along a longitudinal axis between a first end and an oppositely positioned second end, a first wing extending along a first axis away from the first portion, and a second wing extending along a second axis away from the first portion, wherein the first axis and the second axis each intersect the longitudinal axis at an angle in a range from about 60 degrees to about 80 degrees, in combination with the other elements in the claims.
The closest prior art of record is Bushby (US 2014/0245700; see also fig 15 in: WO 2007/001664, US 2005/0240139, US 2016/0354224 and US 2019/0298562) which discloses an anatomical support device (figs 15-18) comprising an elongate body including a first portion (502) extending along a longitudinal axis between a first end (end at 804) and an oppositely positioned second end (end divided into 2 parts, opposite to end at 804 in fig 15), a first wing (586) extending along a first axis away from the first portion (shown in fig 15), and a second wing (578) extending along a second axis away from the first portion (shown in fig 15) wherein the first axis and the second axis extend obliquely to the longitudinal axis and each intersect the longitudinal axis at an angle (as shown in fig 15), the elongate body being formed of a woven textile material (para [0096]) that is substantially stretch resistant in at least one direction (para [0095]); and an adhesive material positioned on at least a portion of one side of the elongate body (512; para [0098]). Bushby further discloses that the anatomical support device is configured to be applied to a bottom of a foot of a person and secured to the bottom of the foot (fig 16-18) by the adhesive material (para [0098]) such that the first direction is aligned with a length of the foot and the second direction is aligned with a width of the foot (fig 16-18). However, although Bushby illustrates that the first/second wings extend along axes that intersect the longitudinal axis at an angle, Bushby is silent as to the specific angle that is formed at the intersection of these axes. Thus, Bushby fails to disclose that the first axis and the second axis each intersect the longitudinal axis at an angle in a range from about 60 degrees to about 80 degrees. 
Emslander (US 2019/0328580) also discloses an anatomical support device comprising an elongate body that includes a first portion extending along a longitudinal axis between a first end and an oppositely positioned second end (backing 1310 has an elongate configuration in the portion of the device extending between top portion 1360 and oppositely disposed bottom portion 1365 as shown in fig 13B; the longitudinal axis is interpreted as extending along the device between top 1360 and bottom 1365 as this area of the device is positioned to extend longitudinally along the patient’s limb during use as shown in figs 14C and 14E), a first wing (wing portion 1370) extending transversely from the first portion (as shown in fig 13B), and a second wing (wing portion 1375) extending transversely from the first portion (as shown in fig 13B). However, as shown in figures 13A-13B of Emslander, the wings (1370 and 1375) extend along the same axis which is perpendicular to the longitudinal axis of the device. Thus, Emslander fails to disclose first/second wings which extend along first/second axes wherein the first axis and the second axis each intersect the longitudinal axis at an angle in a range from about 60 degrees to about 80 degrees. 
Kuehl (US 2017/0049602) teaches in fig 10A an adhesive tape strip 260 comprising an elongate body including a first portion extending along a longitudinal axis (wrist anchor 266) and first and second wings (segments 262) each extending transversely from the first portion and wherein the first wing extends along a first axis extending transversely to the longitudinal axis and the second wing extends along a second axis extending transversely to the longitudinal axis wherein the first and second axis differ from one another and each extend obliquely to the longitudinal axis such that each axis intersects the longitudinal axis at an angle (as shown in fig 10A). Like Bushby and Emslander, however, Kuehl is silent as to the specific angle that is formed at the intersection of these axes and, therefore, fails to disclose that the first axis and the second axis each intersect the longitudinal axis at an angle in a range from about 60 degrees to about 80 degrees. Thus, Kuehl fails to cure the deficiencies of Bushby and Emslander. 
  Therefore, for at least the reasons provided above, the prior art of record fails to disclose or suggest the subject matter of claim 26.
Claims 27-29 depend on claim 29 and thus contain the same allowable limitations.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786